Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made on
December 20, 2019 among ASHFORD INC., a corporation organized under the laws of
the State of Nevada and having its principal place of business at Dallas, Texas,
ASHFORD HOSPITALITY SERVICES, LLC, a limited liability company organized under
the laws of the State of Delaware and having its principal place of business at
Dallas, Texas (hereinafter, the “Company”) and JEREMY WELTER, an individual
residing in Dallas, Texas (the “Executive”).

 

RECITALS:

 

WHEREAS, Ashford Hospitality Advisors, LLC, Ashford Inc. and the Executive are
parties to a certain Amended and Restated Employment Agreement (the “Original
Agreement”), dated September 13, 2017;

 

WHEREAS, the Company, Ashford Inc. and the Executive desire to amend and restate
the Original Agreement upon the terms and conditions specified herein.

 

NOW, THEREFORE, the Company, Ashford Inc. and the Executive, in consideration of
the respective covenants set out below, hereby agree as follows:

 

1.                                      EMPLOYMENT.

 

(a)                                 POSITIONS.  During the Term (defined below),
the Executive shall be employed by the Company to serve as Co-President and
Chief Operating Officer of the Company and Ashford Inc., as well as Chief
Operating Officer of Ashford Hospitality Trust, Inc. (“Ashford Trust”) and
Braemar Hotels & Resorts Inc. (“Braemar”).  In addition to the foregoing, the
Executive shall serve the subsidiaries and affiliates of the Company, Ashford
Inc., Ashford Trust, Braemar and any other entities advised by the Company in
these or other offices and capacities, including as a consultant to such
entities, in each case upon the reasonable request of the Company.  If the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation provided herein shall not be reduced for so long as
the Executive otherwise remains employed by the Company under the terms of this
Agreement.

 

(b)                                 RESPONSIBILITIES.  The Executive’s principal
employment duties and responsibilities shall be those duties and
responsibilities customary for the positions of Co-President and Chief Operating
Officer and such other executive duties and responsibilities as the Chief
Executive Officer of the Company (the “AINC CEO”) or the Board of Directors of
Ashford Inc. (the “AINC Board”) shall from time to time reasonably assign to the
Executive.  With respect to Ashford Trust and Braemar, the Executive shall be
required to follow all directives of the AINC CEO relating to the performance of
the Company’s responsibilities pursuant to the applicable advisory agreements
with each of Ashford Trust and Braemar, as may be amended, unless doing so would
conflict with his fiduciary duties to Ashford Trust or Braemar, as applicable.
The Executive shall report directly to the AINC CEO or such person(s) as the
AINC CEO may designate from time to time.

 

--------------------------------------------------------------------------------



 

(c)                                  EXTENT OF SERVICES. Except for illnesses
and vacation periods, the Executive shall devote substantially all of his
working time and attention and his best efforts to the performance of his duties
and responsibilities under this Agreement and shall not be otherwise employed.
However, the Executive may (i) make any passive investments where he is not
obligated or required to, and shall not in fact, devote material managerial
efforts, (ii) participate in charitable, academic or community activities or in
trade or professional organizations, (iii) hold directorships in charitable or
non-profit organizations, or (iv) subject to AINC CEO and AINC Board approval
(which approval shall not be unreasonably withheld or withdrawn), hold
directorships in for profit companies, except only that the AINC CEO or the AINC
Board shall have the right to limit such services as a director or such
participation whenever the AINC CEO or the AINC Board shall reasonably believe
that the time spent on such activities infringes in any material respect upon
the time required by the Executive for the performance of his duties under this
Agreement or is otherwise incompatible with those duties.

 

2.                                      TERM. Upon the full execution and
delivery hereof, this Agreement shall become effective and shall continue for a
Term ending on December 31, 2020 (the “Initial Termination Date”) unless it is
sooner terminated pursuant to Section 6; provided, however, that this Agreement
shall be automatically extended for one additional year on the Initial
Termination Date and on each subsequent anniversary of the Initial Termination
Date, unless either the Company or the Executive elect not to extend the Term of
this Agreement by notifying the other party in writing of such election not less
than one hundred twenty (120) days prior to the expiration of the then current
Term. For purposes of this Agreement, “Term” shall mean the actual duration of
the Executive’s employment hereunder, taking into account any extension pursuant
to this Section 2 or early termination of employment pursuant to Section 6.

 

3.                                      SALARY. The Company shall pay the
Executive a Base Salary which shall be payable in periodic installments, less
statutory deductions and withholdings, according to the Company’s normal payroll
practices. Effective as of (and retroactive to) August 1, 2019, the Executive’s
base salary shall be SEVEN HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($725,000) per
year. The AINC Board or a compensation committee duly appointed by the AINC
Board (the “Compensation Committee”) shall thereafter review the Executive’s
Base Salary annually to determine within its sole discretion whether and to what
extent the Executive’s salary may be increased, but in no event shall it be
decreased (for the purposes of this Agreement, the term “Base Salary” shall mean
the amount established and adjusted from time to time pursuant to this
Section 3).

 

4.                                      ANNUAL INCENTIVE AWARDS.

 

(a)                                 INCENTIVE BONUS. The Executive shall be
entitled to receive an annual cash incentive bonus (the “Incentive Bonus”) for
each calendar year during the Term of this Agreement based on the level of
accomplishment of management and performance objectives as established by the
AINC CEO, the AINC Board or the Compensation Committee. Except as otherwise
provided in Section 7, if the Executive is not employed for the full calendar
year, the Executive shall be paid a pro-rated Incentive Bonus in an amount equal
to the product of (x) the amount of the Incentive Bonus for the calendar year to
which the Executive would have been entitled if the Executive had remained
employed for the entire calendar year and (y) a fraction, the numerator of which
is the number of days in the applicable calendar year for which the Executive
was employed

 

2

--------------------------------------------------------------------------------



 

through the last day of his employment and the denominator of which is the three
hundred sixty-five (365) days of the calendar year. The targeted Incentive Bonus
for the period commencing August 1, 2019, is 75% to 175% of Base Salary (as
determined by the Compensation Committee), and in no event shall such targeted
Incentive Bonus be decreased. The Incentive Bonus shall be paid as soon as
reasonably practical following each calendar year but not later than June 1st of
the following year.

 

(b)                                 INCENTIVE, SAVINGS AND RETIREMENT PLANS.
During the Term, the Executive shall be entitled to participate in all other
short- and long-term incentive plans, stock and option plans, long term
incentive partnership (“LTIP”) plans, practices, policies and other programs,
and all savings and retirement plans, practices, policies and programs, in each
case that are applicable generally to senior executives of the Company or
Ashford Inc., as may be adopted, or amended from time to time, by the
Compensation Committee, including, without limitation, equity incentive programs
of other companies advised by Ashford Inc.

 

5.                                      BENEFITS.

 

(a)                                 VACATION. The Executive will be entitled to
paid vacation in conformance with the Company’s vacation policy for senior
executives but in no event less than four (4) weeks of paid vacation per
calendar year. Vacation time not used within the calendar year will not carry
forward. The Executive shall not be entitled to cash in lieu of any unused
vacation time except as provided herein.

 

(b)                                 SICK LEAVE. The Executive shall be entitled
to paid sick leave in accordance with the sick leave policies of the Company in
effect for other senior executive officers.

 

(c)                                  EMPLOYEE BENEFITS. The Executive and his
spouse and eligible dependents, if any, and their respective designated
beneficiaries where applicable, will be eligible for and entitled to participate
in other benefits maintained by the Company or Ashford Inc. for its senior
executive officers, as such benefits may be modified from time to time and for
all such employees, such as, without limitation, any medical, dental, vision,
pension, 401(k), deferred compensation, accident, disability, and life insurance
benefits, on a basis not less favorable than that applicable to other senior
executives of the Company or Ashford Inc. The Executive will also be entitled to
appropriate office space, administrative support, secretarial assistance, and
such other facilities and services as are suitable to the Executive’s positions
and as required for the performance of the Executive’s duties.

 

(d)                                 EXPENSES. The Executive will be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis not less favorable than
that applicable to other senior executives of the Company or Ashford Inc.,
including, without limitation, telephone (including in-home, office and cellular
telephone, DSL and/or wi-fi costs), travel and entertainment expenses incurred
by the Executive in connection with the business of the Company, promptly upon
the presentation by the Executive of supporting receipts or documentation.

 

(e)                                  D&O INSURANCE COVERAGE. During and for a
period three (3) years after the Term, the Executive shall be entitled to
director and officer insurance coverage for his acts and

 

3

--------------------------------------------------------------------------------



 

omissions while an officer of the Company, Ashford Inc., Ashford Trust, Braemar
and other entities advised by Ashford Inc. on a basis no less favorable to him
than the coverage provided current officers or directors.

 

6.                                      TERMINATION.  The employment of the
Executive by the Company and this Agreement (except as otherwise provided
herein) shall terminate upon the occurrence of any of the following:

 

(a)                                 DEATH OR DISABILITY. Immediately upon death
or Disability of the Executive. As used in this Agreement, “Disability” shall
mean an inability to perform the essential functions of his duties, with or
without reasonable accommodation, for a period of 90 consecutive days or a total
of one hundred eighty (180) days, during any three hundred sixty-five (365)-day
period, in either case as a result of incapacity due to mental or physical
illness which is determined to be total and permanent. A determination of
Disability shall be made by a physician satisfactory to both the Executive (or
his guardian) and the Company, provided that if the Executive and the Company do
not agree on a physician, the Executive (or his guardian) and the Company shall
each select a physician and these two together shall select a third physician,
whose determination as to Disability shall be binding on all parties. The
appointment of one or more individuals to carry out the offices or duties of the
Executive during a period of the Executive’s inability to perform such duties
and pending a determination of Disability shall not be considered a breach of
this Agreement by the Company.

 

(b)                                 FOR CAUSE. At the election of the Company,
for Cause, immediately upon written notice by the Company to the Executive
unless the Executive fully corrects the circumstances constituting Cause within
the cure periods provided below, if applicable. For purposes of this Agreement,
“Cause” for termination shall be deemed to exist solely in the event of the
following:

 

(i)     The conviction of the Executive of, or the entry of a plea of guilty or
nolo contendere by the Executive to, a felony (exclusive of a conviction, plea
of guilty or nolo contendere arising under a statutory provision imposing
criminal liability upon the Executive on a PER SE basis due to any offices held
by the Executive pursuant to the terms of this Agreement, so long as any act or
omission of the Executive with respect to such matter was not taken or omitted
in contravention of any applicable policy or directive of the AINC CEO or the
AINC Board except as permitted in Section 1(b));

 

(ii)     willful breach of duty of loyalty which is materially detrimental to
the Company, Ashford Inc. or any entity advised by the Company, except as
permitted in Section 1(b), which is not cured to the reasonable satisfaction of
the AINC CEO or the AINC Board within thirty (30) days following written warning
to the Executive from the AINC CEO or the AINC Board describing the alleged
circumstances, provided that if there is an inconsistency in directives given by
the AINC Board as compared to a directive from the AINC CEO, the AINC Board
directives shall control;

 

(iii)     willful failure to perform or adhere to explicitly stated duties or
guidelines of employment or to follow the lawful directives of the AINC CEO or

 

4

--------------------------------------------------------------------------------



 

the AINC Board, except as permitted in Section 1(b), which continues for thirty
(30) days after written warning to the Executive that it will be deemed a basis
for a “For Cause” termination, provided that if there is an inconsistency in
directives given by the AINC Board as compared to a directive from the AINC CEO,
the AINC Board directives shall control;

 

(iv)     gross negligence or willful misconduct in the performance of the
Executive’s duties (which is not cured by the Executive within thirty (30) days
after written warning from the AINC CEO);

 

(v)      the Executive’s willful commission of an act of dishonesty resulting in
material economic or financial injury to the Company, Ashford Inc. or any entity
advised by the Company or willful commission of fraud; or

 

(vi)     the Executive’s chronic absence from work for reasons other than
illness which is not cured to the reasonable satisfaction of the AINC CEO within
thirty (30) days following written warning to the Executive from the AINC CEO
describing the alleged circumstances.

 

For purposes of this Section, no act, or failure to act, on the Executive’s part
will be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without a reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company, Ashford Inc. or the
entities advised by the Company, as applicable.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the AINC
Board, a directive of the AINC CEO, or based upon the advice of outside counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company,
Ashford Inc. or the entities advised by the Company, as applicable.

 

(c)                                  WITHOUT CAUSE OR GOOD REASON. At the
election of the Company, without Cause, and at the election of the Executive,
without Good Reason, in either case upon sixty (60) days’ prior written notice
to the Executive or to the Company, as the case may be; provided, however, that
if the Executive gives notice, without Good Reason, the Company may waive all or
a portion of the sixty (60) days’ written notice and accelerate the effective
date of the termination.

 

(d)                                 FOR GOOD REASON.  At the election of the
Executive, for Good Reason, which is not cured by the Company within thirty (30)
days after written notice from the Executive to the Company setting forth a
description of the circumstances constituting Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any of the following actions, omissions or
events occurring without the Executive’s prior written consent:

 

(i)                                     the assignment to the Executive of any
title, duties, responsibilities, directives or reporting requirements
inconsistent with Section 1(b) or with his position as Co-President and Chief
Operating Officer of the Company or Ashford Inc., or any material diminishment,
on a cumulative basis, of the Executive’s overall duties, responsibilities, or
status, including failure of Ashford Inc. or the Company to

 

5

--------------------------------------------------------------------------------



 

recommend to the board of directors of each of Ashford Trust and Braemar that
the Executive serve as the Chief Operating Officer of such entities;

 

(ii)                                  a reduction by the Company in the
Executive’s annual Base Salary or targeted Incentive Bonus;

 

(iii)                               the requirement by the Company that the
principal place of business at which the Executive performs his duties be
changed to a location outside the greater Dallas metropolitan area; or

 

(iv)                              any material breach by the Company of any
provision of this Agreement.

 

(e)                                  NOTICE OF TERMINATION. Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other parties hereto given in
accordance with Section 16(a) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(provided that the date specified shall not be more than thirty (30) days after
the giving of the notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f)                                   DATE OF TERMINATION. “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified in the notice (provided that the date
specified shall not be more than thirty (30) days after the giving of the
notice), as the case may be, (ii) if the Executive’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination or such
later date specified in such notice, (iii) if the Executive’s employment is
terminated by the Executive without Good Reason, the Date of Termination shall
be the date on which the Executive notifies the Company of such termination or
such later date specified in such notice, unless otherwise agreed by the Company
and the Executive, and (iv) if the Executive’s employment is terminated by
reason of death or Disability or non-renewal of this Agreement, the Date of
Termination shall be the date of death or Disability of the Executive or the
Agreement’s non-renewal date, as the case may be.

 

7.                                      EFFECTS OF TERMINATION.

 

(a)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE; OR
NON-RENEWAL BY THE COMPANY. If the employment of the Executive should terminate
by reason

 

6

--------------------------------------------------------------------------------



 

of (i) termination by the Company for any reason (other than Cause) or (ii) the
Company’s failure to renew this Agreement, then all compensation and benefits
for the Executive shall be as follows:

 

(i)     The Executive shall be paid, in a single lump sum payment within thirty
(30) days after the Date of Termination, the aggregate amount of (A) the
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
through the Date of Termination, and any Incentive Bonus required to be paid to
the Executive pursuant to Section 4(a) above for the prior calendar year to the
extent not previously paid, and reimbursement of all expenses through the Date
of Termination as required pursuant to Section 5(d) hereof (the “Accrued
Obligations”), and (B) three (3) (the “Severance Multiple”) times the sum of
(x) the Base Salary in effect on the Termination Date plus (y) the average
Incentive Bonus received by the Executive for the three complete calendar years
or such lesser number of calendar years as the Executive has been employed by
the Company) immediately prior to the Termination Date (the “Severance
Payment”).

 

(ii)     At the time when incentive bonuses are paid to the Company’s other
senior executives for the calendar year of the Company in which the Date of
Termination occurs, the Executive shall be paid a pro-rated Incentive Bonus in
an amount equal to the product of (x) the amount of the Incentive Bonus to which
the Executive would have been entitled if the Executive’s employment had not
been terminated, and (y) a fraction, the numerator of which is the number of
days in the applicable calendar year for which the Executive was employed
through the Date of Termination and the denominator of which is the three
hundred sixty-five (365) days of the calendar year (a “Pro-Rated Bonus”).

 

(iii)     The Company will allow the Executive and his dependents, at the
Company’s cost, to continue to participate for a period of thirty-six (36)
months following the Date of Termination in the Company’s medical, dental and
vision plan in effect as of the Date of Termination. The Company’s payment of
this medical coverage will be made monthly during this period of coverage. To
the extent such medical benefits are taxable to the Executive, such benefits
will not affect benefits to be provided in any other taxable year, and such
amounts are intended to meet the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A) as “in-kind benefits”. In addition, the Company
will reimburse the Executive for a period of thirty-six (36) months following
the Date of Termination for the cost of coverage for life insurance and
long-term disability insurance, based upon the level of such benefits that were
provided to the Executive under the Company’s life insurance and long-term
disability plans in effect as of the Date of Termination, which reimbursements
will be paid within seven (7) days after the Executive pays any applicable
premium. (The amount of any such reimbursements may not affect the expenses
eligible for reimbursement in any other year. Such reimbursements are intended
to meet the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).)
(Collectively, these welfare benefits under (iii) are referred to as the “Other
Benefits”). If the Executive engages in regular employment after his termination
of employment with any organization, any employee welfare benefits received by
the Executive in consideration of such employment which are similar in nature to
the Other Benefits

 

7

--------------------------------------------------------------------------------



 

provided by the Company will relieve the Company of its obligation under this
Section 7(a)(iii) to provide comparable benefits to the extent of the benefits
so received, and such benefit hereunder shall be forfeited.

 

(iv)     Any annual performance shares, restricted shares, LTIP units or options
awarded under Section 4(b) hereof shall immediately vest. Without limiting the
foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 7(a), all outstanding stock options, restricted stock,
LTIP units, and other equity awards granted to the Executive under any of the
Company’s equity incentive plans (or awards substituted therefore covering the
securities of a successor company) shall become immediately vested and
exercisable in full.  Likewise, all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
equity incentive plans of any entity advised by Ashford Inc. shall become
immediately vested and exercisable in full to the extent provided in such plans
and consistent with the vesting terms of such awards.  Further, the Company
agrees that upon a termination by the Company without cause or a non-renewal by
the Company, to the extent any LTIP units held by Executive have yet to reach
the economic equivalent of common units, the LTIP units shall be fully vested
(as provided above) but shall continue to be subject to the earn-up provisions
of the organizational documents of the issuer, and the Company shall take all
reasonable efforts to cause such LTIP units to fully earn-up in accordance with
such provisions.

 

(b)                                 TERMINATION BY THE EXECUTIVE WITH GOOD
REASON. In the event that the Executive’s employment is terminated by the
Executive with Good Reason, the Company will pay the Executive the same Accrued
Obligations, Severance Payment, Pro-Rated Bonus, Other Benefits and accelerated
vesting, all as provided in Sections 7(a)(i) (ii), (iii) and (iv) above at the
times as provided in such sections.  Without limiting the foregoing, it is
agreed that if the Executive’s employment is terminated pursuant to this
Section 7(b), all outstanding stock options, restricted stock, LTIP units and
other equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) shall become immediately vested and exercisable in full. 
Likewise, all outstanding stock options, restricted stock, LTIP units and other
equity awards granted to the Executive under any of the equity incentive plans
of any entity advised by Ashford Inc. shall become immediately vested and
exercisable in full to the extent provided in such plans and consistent with the
vesting terms of such awards.  Further, the Company agrees that upon a
termination by the Executive with Good Reason, to the extent any LTIP units held
by Executive have yet to reach the economic equivalent of common units, the LTIP
units shall be fully vested (as provided above) but shall continue to be subject
to the earn-up provisions of the organizational documents of the issuer, and the
Company shall take all reasonable efforts to cause such LTIP units to fully
earn-up in accordance with such provisions.

 

(c)                                  TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON. If the Executive’s employment is terminated by the Executive without
Good Reason including a resignation by the Executive without Good Reason and
including an election not to renew this Agreement by the Executive, the Company
will pay the Executive the Accrued Obligations as provided in
Section 7(a)(i) above but the Executive shall not be entitled to the Severance
Payment,

 

8

--------------------------------------------------------------------------------



 

Pro-rated Bonus and accelerated vesting set forth in Sections 7(a)(i), (ii) and
(iv) hereof; provided, however, the Company shall allow the Executive and his
dependents, at the Company’s cost, during the Non-Compete Period (hereinafter
defined), to continue to participate in the Company’s Other Benefits in effect
as of the Date of Termination as provided and paid in the manner set forth in
Section 7(a)(iii), but only through the expiration of the Non-Compete Period. If
the Executive engages in regular employment after his Date of Termination with
any organization, any employee welfare benefits received by the Executive in
consideration of such employment which are similar in nature to the Other
Benefits provided by the Company will relieve the Company of its obligation
under this Section 7(c) to provide comparable benefits to the extent of the
benefits so received, and such benefit hereunder shall be forfeited.  In
addition, subject to the Executive honoring the non-compete covenant in
Section 10(a) hereof, the Company shall pay the Executive a non-compete payment
(the “Non-Compete Payment”) equal to the Severance Payment determined with a
Severance Multiple equal to one (1).  Subject to the Executive honoring the
non-compete covenant in Section 10(a) hereof, the Non-Compete Payment shall be
paid monthly over the one-year Non-Compete Period following the Date of
Termination in equal monthly installments of one-twelfth (1/12th) of the
Non-Compete Payment.

 

(d)                                 TERMINATION BY THE COMPANY FOR CAUSE. If the
Executive’s employment is terminated by the Company for Cause, the Company will
pay the Executive the Accrued Obligations as provided in Section 7(a)(i) above
but the Executive shall not be entitled to the Severance Payment, Pro-Rated
Bonus, the Other Benefits and accelerated vesting set forth in Sections 7(a)(i),
(ii), (iii) and (iv) hereof.

 

(e)                                  TERMINATION FOR DEATH OR DISABILITY. If the
employment of the Executive should terminate by reason of death or Disability of
the Executive, then, the Company will pay the Executive the same Accrued
Obligations, Severance Payment, Pro-Rated Bonus, Other Benefits and accelerated
vesting, all as provided in Sections 7(a)(i) (ii), (iii) and (iv) above at the
times as provided in such sections; provided, however, the Severance Multiple
for calculation of the Severance Payment shall be one (1). Without limiting the
foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 7(e), all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
Company’s equity incentive plans (or awards substituted therefore covering the
securities of a successor company) shall become immediately vested and
exercisable in full.  Likewise, all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
equity incentive plans of any entity advised by Ashford Inc. shall become
immediately vested and exercisable in full to the extent provided in such plans
and consistent with the vesting terms of such awards.  Further, the Company
agrees that upon a termination by reason of death or disability of the
Executive, to the extent any LTIP units held by Executive have yet to reach the
economic equivalent of common units, the LTIP units shall be fully vested (as
provided above) but shall continue to be subject to the earn-up provisions of
the organizational documents of the issuer, and the Company shall take all
reasonable efforts to cause such LTIP units to fully earn-up in accordance with
such provisions.

 

(f)                                   TERMINATION OF AUTHORITY. Immediately upon
the Date of Termination or upon the expiration of this Agreement,
notwithstanding anything else to the contrary contained herein or otherwise, the
Executive will stop serving the functions of his terminated or expired
positions, and shall be without any of the authority or responsibility for such
positions.  On request

 

9

--------------------------------------------------------------------------------



 

of the AINC Board at any time following the termination of the Executive’s
employment by the Company for Cause or by the Executive without Good Reason
(including Executive’s termination of his employment after a Change in Control
(as defined herein) or an election by the Executive not to renew this
Agreement), the Executive agrees to resign immediately from the AINC Board, if
then a member, and from the board of any other entity advised by the Company.

 

(g)                                  RELEASE OF CLAIMS. As a condition of
Executive’s entitlement to the Severance Payment, Pro-Rated Bonus, Non-Compete
Payment and Other Benefits provided by this Agreement, the Executive shall be
required to execute the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit “A” (as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof) (the “Release”) within the applicable
time period provided in the Release (the “Applicable Release Period”); and shall
forfeit all payments hereunder if it is not so timely executed; provided,
however, that in any case where the first and last days of the Applicable
Release Period are in two separate taxable years, any payments required to be
made to Executive that are treated as deferred compensation for purposes of Code
Section 409A shall be made in the later taxable year, promptly following the
conclusion of the Applicable Release Period.

 

(h)                                 CODE SECTION 409A AND TERMINATION PAYMENTS. 
All payments provided under this Agreement shall be subject to this
Section 7(h). Notwithstanding anything herein to the contrary, to the extent
that the AINC Board reasonably determines, in its sole discretion, that any
payment or benefit to be provided under this Agreement to or for the benefit of
Executive would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code or a successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (i) the date that is six (6) months following the Date of Termination or
(ii) the date of Executive’s death (such date is referred to herein as the
“Distribution Date”), provided, if at such time Executive is a “specified
employee” of the Company (as defined in Treasury Regulation Section 1.409A-1(i))
and if amounts payable under this Agreement are on account of an “involuntary
separation from service” (as defined in Treasury Regulation
Section 1.409A-1(m)), Executive shall receive payments during the six-month
period immediately following the Date of Termination equal to the lesser of
(x) the amount payable under this Agreement, as the case may be, or (y) two
(2) times the compensation limit in effect under Code Section 401(a)(17) for the
calendar year in which the Termination Date occurs (with any amounts that
otherwise would have been payable under this Agreement during such six (6)-month
period being paid on the first regular payroll date following the six (6)-month
anniversary of the Date of Termination).  In the event that the AINC Board
determines that the commencement of any of the employee benefits to be provided
under this Agreement are to be delayed pursuant to the preceding sentence, the
Company shall require Executive to bear the full cost of such employee benefits
until the Distribution Date at which time the Company shall reimburse Executive
for all such costs. Finally, for the purposes of this Agreement, amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1
through A-6.

 

10

--------------------------------------------------------------------------------



 

8.                                      CHANGE OF CONTROL.

 

(a)                                 CHANGE OF CONTROL. For purposes of this
Agreement, a “Change of Control” will be deemed to have taken place upon the
occurrence of any of the following events:

 

(i)                                                       any “person” (as
defined in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and as modified in Section 12(d) and 14(d) of the Exchange
Act) other than (A) Ashford Inc. or any of its subsidiaries or any of its
officers or directors, (B) any employee benefit plan of Ashford Inc. or the
Company or any of their subsidiaries, (C) a company owned, directly or
indirectly, by stockholders of Ashford Inc. in substantially the same
proportions as their ownership of Ashford Inc., or (D) an underwriter
temporarily holding securities pursuant to an offering of such securities,
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of Ashford Inc. representing thirty
percent (30%) or more of the shares of voting stock of Ashford Inc. then
outstanding;

 

(ii)                                                    the consummation of any
merger, reorganization, business combination or consolidation of the Company,
Ashford Inc. or one of the subsidiaries of the Company or Ashford Inc. with or
into any other company, other than a merger, reorganization, business
combination or consolidation which would result in the holders of the voting
securities of the Company or Ashford Inc., as applicable, outstanding
immediately prior thereto holding securities which represent immediately after
such merger, reorganization, business combination or consolidation more than
fifty percent (50%) of the combined voting power of the voting securities of
Ashford Inc. or the surviving company or the parent of such surviving company;

 

(iii) the consummation of the sale or disposition by Ashford Inc. of all or
substantially all of Ashford Inc.’s assets, other than a sale or disposition if
the holders of the voting securities of Ashford Inc. outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
fifty percent (50%) of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets; or the stockholders of
Ashford Inc. approve a plan of complete liquidation or dissolution of Ashford
Inc.; or

 

(iv)                                                individuals who, as of the
Effective Date, constitute the AINC Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the AINC Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election to the Board was approved or recommended to stockholders of Ashford
Inc. by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an election contest with
respect to the election or removal of directors or other solicitation of proxies
or consents by or on behalf of a person other than the AINC Board.

 

11

--------------------------------------------------------------------------------



 

(b)                                 CERTAIN BENEFITS UPON A CHANGE OF CONTROL.

 

If a Change of Control occurs during the Term and the Executive’s employment is
terminated by the Company without Cause (or not renewed by the Company) or by
the Executive for any reason on or before the one (1) year anniversary of the
effective date of the Change of Control, then the Executive shall be entitled to
the Accrued Obligations, Pro-Rated Bonus, Other Benefits and accelerated
vesting, all as provided in Sections 7(a)(i), (ii), (iii) and (iv) above at the
times as provided in such sections. In addition, the Executive shall be entitled
to a Severance Payment determined and paid in accordance with
Section 7(a)(i) above; provided, however, the Severance Multiple will be three
(3). Without limiting the foregoing, it is agreed that if the Executive’s
employment is terminated pursuant to this Section 8(b) by the Company without
Cause (or not renewed by the Company) or by the Executive for any reason, all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company)
shall become immediately vested and exercisable in full. Likewise, all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the equity incentive plans of any entity
advised by Ashford Inc. shall become immediately vested and exercisable in
full.  All payments under this Section 8(b) are subject to the restrictions set
forth in Section 7(h) and may be delayed as set forth in Section 7(h) in order
to satisfy the requirements of Section 409A of the Internal Revenue Code.

 

9.                                      CONFIDENTIAL INFORMATION. The Executive
recognizes and acknowledges that the Executive has and will have access to
confidential and proprietary information of the Company, Ashford Inc. and any
entity advised by the Company, which, in each case, constitute valuable,
special, and unique assets of such entity. The term “Confidential Information”
as used in this Agreement shall mean all proprietary information which is known
only to the Executive, the Company, Ashford Inc., any entity advised by the
Company, other employees of the Company, or others in a confidential
relationship with the Company, Ashford Inc. or any entity advised by Ashford
Inc., and relating to the business of the Company, Ashford Inc. or such other
entity, as applicable (including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary company
programs, sales, acquisitions, products, profits, costs, conditions (financial
or other), cash flows, key personnel, formulae, product applications, technical
processes, and trade secrets, as such information may exist from time to time),
which the Executive acquired or obtained by virtue of work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work.

 

The Executive acknowledges that the Company has put in place certain policies
and practices to keep such Confidential Information secret, including disclosing
the information only on a need-to-know basis. The Executive further acknowledges
that the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort, and money and provides the
Company with an advantage over competitors who do not know such Confidential
Information. Finally, the Executive acknowledges that such Confidential
Information, if revealed to or used for the benefit of the Company’s competitors
or in a manner contrary to the Company’s interests, would cause extensive and
immeasurable harm to the Company and to the Company’s competitive position.

 

12

--------------------------------------------------------------------------------



 

The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder. Notwithstanding the foregoing, Executive shall not be restricted from
disclosing or using Confidential Information that: (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Executive or his agent; (ii) becomes available to Executive in a manner that is
not in contravention of applicable law from a source (other than the Company,
Ashford Inc. or an entity advised by the Company or the affiliated entities of
such entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company, Ashford Inc. or an
entity advised by the Company or the affiliated entities of such entities or by
a confidentiality or other similar agreement; or (iii) is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, court order or legal process, Executive
shall provide the Company, if legally permissible, with prompt notice of such
requirement as set forth below in this Section 9.

 

The Executive acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted. In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Company or the Executive, or within seven (7) business days of
the Company’s request under any other circumstances, the Executive shall deliver
to the Company all Confidential Information, in any form whatsoever, including
electronic formats, and shall not take with him any Confidential Information or
any reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. The Company acknowledges that prior to his employment
with the Company, the Executive has lawfully acquired extensive knowledge of the
industries in which the Company engages in business including, without
limitation, markets, valuation methods and techniques, capital markets, investor
relationships and similar items, and that the provisions of this Section 9 are
not intended to restrict the Executive’s use of such previously acquired
knowledge.

 

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws. In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

 

By this Agreement, the Company is providing the Executive with rights that the
Executive did not previously have.  In exchange for the foregoing and the
additional terms agreed to in this

 

13

--------------------------------------------------------------------------------



 

Agreement, the Executive agrees that: (i) he is being provided with access to
Confidential Information to which he has not previously had access; and (ii) all
goodwill developed with the Company’s clients, customers and other business
contacts by the Executive is the exclusive property of the Company.  The
Executive waives and releases any claim that he should be able to use, for the
benefit of any competing person or entity, Confidential Information that was
previously received or developed by the Executive while working for the Company,
Ashford Inc. or any entity advised by the Company.

 

10.                               NON-COMPETITION, NON-SOLICITATION AND
NON-INTERFERENCE.

 

(a)                                 NON-COMPETITION. During the Term and any
Non-Compete Period (hereinafter defined), the Executive will not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder or
partner engage in any “Competitive Business”; PROVIDED, HOWEVER, the foregoing
shall not prohibit or limit the Executive’s right to pursue and maintain passive
investments allowed pursuant to Section 1(c) hereof.

 

For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or in any international market in which the
Company or any clients it advises conduct such business or originating or
acquiring loans in respect of hotel properties in the United States or in any
international market in which the Company or any clients it advises conduct such
business, in each case, where the Executive had duties or performed services for
the Company, which the parties stipulate is a reasonable geographic area because
of the scope of the Company’s operations and the Executive’s employment with the
Company.  The Executive may not avoid the purpose and intent of this restriction
by engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

 

For purposes of this Section 10(a), the “Non-Compete Period” shall mean the
period ending on the first anniversary of his Date of Termination.

 

The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature. The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business without disclosing or utilizing the
Confidential Information. The Executive further acknowledges that his work and
experience with the Company places him in a position of trust with the Company.

 

(b)                                 NON-SOLICITATION OF EMPLOYEES. The Executive
covenants and agrees that (i) during the Term, and (ii) during the period ending
on the first anniversary of his Date of Termination, he shall not, without the
prior written consent of the Company, directly or indirectly, whether for his
own account or on behalf of any person, firm, corporation, partnership,
association or other entity or enterprise, solicit, recruit, hire or cause to be
hired any employees of the Company or any of its affiliates, or any person who
was an employee of the Company during the six months preceding the Executive’s
Date of Termination, or solicit or encourage any employee of the

 

14

--------------------------------------------------------------------------------



 

Company or any of its affiliates to leave the employment of the Company or any
of such affiliates, as applicable.  The parties hereto agree that (i) the
placement of general advertisements that may be targeted to a particular
geographic or technical area but which are not targeted directly or indirectly
towards any employees, officers, agents or representatives of the Company (or
any successor entity) shall not be deemed a breach of this Section 10(b) and
(ii) the employment or engagement of such persons by an entity that is not
controlled by Executive and whom Executive did not encourage, solicit or induce
or in any manner attempt to encourage, solicit or induce to terminate his or her
employment with the Company shall not be deemed a breach of this Section 10(b).

 

(c)                                  NON-INTERFERENCE WITH COMPANY
OPPORTUNITIES.  The Executive understands and agrees that all business
opportunities with which he is involved during his employment with the Company
constitute valuable assets of the Company and its affiliated entities, and may
not be converted to Executive’s own use or converted by Executive for the use of
any person, firm, corporation, partnership, association or other entity or
enterprise.  Accordingly, Executive agrees that during the Term, Executive shall
not, directly or indirectly, whether for his own account or on behalf of any
person, firm, corporation, partnership, association or other entity or
enterprise, interfere with, solicit, pursue, or in any manner make use of any
such business opportunities.

 

(d)                                 REASONABLE RESTRAINTS. The Executive agrees
that restraints imposed upon him pursuant to this Section are necessary for the
reasonable and proper protection of the Company and its subsidiaries and
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The parties
further agree that, in the event that any provision of this Section shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

 

11.                               NON-EXCLUSIVITY OF RIGHTS. Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding anything in this Agreement or any such plan,
policy, practice or program noted above to the contrary, the timing of all
payments pursuant to this Agreement or any such plan, policy, practice or
program shall be subject to the timing rules specified in Section 7(h) of this
Agreement.

 

12.                               FULL SETTLEMENT. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the

 

15

--------------------------------------------------------------------------------



 

Executive under any of the provisions of this Agreement and except as expressly
provided, such amounts shall not be reduced whether or not the Executive obtains
other employment. The Company agrees to pay as incurred (within thirty (30) days
following the Company’s receipt of an invoice from the Executive), to the full
extent permitted by law, all reasonable legal fees and expenses which the
Executive or his beneficiaries may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive or his beneficiaries about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(a) of the Code
to the extent permitted by 409A. The preceding sentence shall not apply with
respect to any such contest if the court having jurisdiction over such contest
determines that the Executive’s claim in such contest is frivolous or maintained
in bad faith. This reimbursement obligation shall remain in effect following the
Executive’s termination of employment for the applicable statute of limitations
period relating to any such claim, and the amount of reimbursements hereunder
during any tax year shall not affect the expenses eligible for reimbursement in
any other tax year. Such reimbursements are intended to comply with Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A).

 

13.                               DISPUTES.

 

(a)                                 EQUITABLE RELIEF. The Executive acknowledges
and agrees that upon any breach by the Executive of his obligations under
Sections 9 or 10 hereof, the Company will have no adequate remedy at law, and
accordingly will be entitled to specific performance and other appropriate
injunctive and equitable relief.  In the event an enforcement remedy is sought
under Section 10 hereof, the time periods provided for in that Section shall be
extended by one day for each day the Executive failed to comply with the
restriction at issue.

 

(b)                                 ARBITRATION. Excluding only requests for
equitable relief by the Company under Section 13(a) of this Agreement, in the
event that there is any claim or dispute arising out of or relating to this
Agreement, or the breach thereof, and the parties hereto shall not have resolved
such claim or dispute within sixty (60) days after written notice from one party
to the other setting forth the nature of such claim or dispute, then such claim
or dispute shall be settled exclusively by binding arbitration in Dallas, Texas
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or the Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by the Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Neither party shall have the right to
claim or recover punitive damages. Judgment upon the award rendered by such
arbitrator(s) shall be entered in any Court having jurisdiction thereof upon the
application of either party.

 

14.                               INDEMNIFICATION. The Company will indemnify
the Executive, to the maximum extent permitted by applicable law, against all
costs, charges and expenses incurred or sustained by the Executive, including
the cost of legal counsel selected and retained by the Executive in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of the Executive being or having been an officer, director, or
employee of the

 

16

--------------------------------------------------------------------------------



 

Company or any subsidiary or affiliate of the Company, any entity advised by the
Company or any new platform or entity to be created by, or spun-off from,
Ashford Inc., Braemar or Ashford Trust. The Company’s obligations under this
Section 14 shall be in addition to any other indemnification rights to which the
Executive may be entitled.

 

15.                               COOPERATION IN FUTURE MATTERS. The Executive
hereby agrees that, for a period of one (1) year following his termination of
employment, he shall cooperate with the Company’s reasonable requests relating
to matters that pertain to the Executive’s employment by the Company, including,
without limitation, providing information or limited consultation as to such
matters, participating in legal proceedings, investigations or audits on behalf
of the Company, or otherwise making himself reasonably available to the Company
for other related purposes. Any such cooperation shall be performed at times
scheduled taking into consideration the Executive’s other commitments, including
business and family matters, and the Executive shall be compensated at a
reasonable hourly or PER DIEM rate to be agreed by the parties to the extent
such cooperation is required on more than an occasional and limited basis. The
Executive shall not be required to perform such cooperation to the extent it
conflicts with any requirements of exclusivity of services for another employer
or otherwise, nor in any manner that in the good faith belief of the Executive
would conflict with his rights under or ability to enforce this Agreement.

 

16.                               GENERAL.

 

(a)                                 NOTICES. All notices and other
communications hereunder shall be in writing or by written telecommunication,
and shall be deemed to have been duly given if delivered personally or if sent
by overnight courier or by certified mail, return receipt requested, postage
prepaid or sent by written telecommunication or telecopy, to the relevant
address set forth below, or to such other address as the recipient of such
notice or communication shall have specified to the other party hereto in
accordance with this Section 16(a).

 

If to the Company, to:

 

Ashford Hospitality Services, LLC

 

 

14185 Dallas Parkway, Suite 1100

 

 

Dallas, Texas 75254

 

 

Attn: Monty J. Bennett

 

 

 

with a copy to:

 

Ashford Inc.

 

 

14185 Dallas Parkway, Suite 1100

 

 

Dallas, Texas 75254

 

 

Attn: General Counsel

 

 

 

and

 

 

 

 

 

 

 

Ashford Inc.

 

 

14185 Dallas Parkway, Suite 1100

 

 

Dallas, Texas 75254

 

 

Attn: Lead Director

 

If to the Executive, at his last residence shown on the records of the Company,

 

17

--------------------------------------------------------------------------------



 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, and (iii) if mailed, two
(2) days after being mailed as described above.

 

(b)                                 SEVERABILITY. If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired.

 

(c)                                  WAIVERS. No delay or omission by either
party hereto in exercising any right, power or privilege hereunder shall impair
such right, power or privilege, nor shall any single or partial exercise of any
such right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privilege.

 

(d)                                 COUNTERPARTS. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

 

(e)                                  ASSIGNS. This Agreement shall be binding
upon and inure to the benefit of the Company’s successors and the Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. This Agreement shall not be assignable by
the Executive, it being understood and agreed that this is a contract for the
Executive’s personal services. This Agreement shall not be assignable by the
Company except in connection with a transaction involving the succession by a
third party to all or substantially all of the Company’s business and/or assets
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise), in which case such successor shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of a succession; however such assignment by the Company shall not affect
Executive’s rights as described in Section 8. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.

 

(f)                                   ENTIRE AGREEMENT. This Agreement contains
the entire understanding of the parties, supersedes all prior agreements and
understandings, including the Original Agreement, whether written or oral,
relating to the subject matter hereof, and may not be amended except by a
written instrument hereafter signed by the Executive and the Company.

 

(g)                                  GOVERNING LAW. This Agreement and the
performance hereof shall be construed and governed in accordance with the laws
of the State of Texas, without giving effect to principles of conflicts of law.
Jurisdiction and venue shall be solely in the federal or state courts of Dallas
County, Texas. This provision should not be read as a waiver of any right to
removal to federal court in Dallas County.

 

18

--------------------------------------------------------------------------------



 

(h)                                 CONSTRUCTION. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party. The headings of sections of this Agreement are for convenience of
reference only and shall not affect its meaning or construction.

 

(i)                                     PAYMENTS AND EXERCISE OF RIGHTS AFTER
DEATH. Any amounts due hereunder after the Executive’s death shall be paid to
the Executive’s designated beneficiary or beneficiaries, whether received as a
designated beneficiary or by will or the laws of descent and distribution. The
Executive may designate a beneficiary or beneficiaries for all purposes of this
Agreement, and may change at any time such designation, by notice to the Company
making specific reference to this Agreement. If no designated beneficiary
survives the Executive or the Executive fails to designate a beneficiary for
purposes of this Agreement prior to his death, all amounts thereafter due
hereunder shall be paid, as and when payable, to his spouse, if she survives the
Executive, and otherwise to his estate.

 

(j)                                    CONSULTATION WITH COUNSEL. The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel or other advisers of his own choosing concerning the terms,
enforceability and implications of this Agreement, and that the Company has not
made any representations or warranties to the Executive concerning the terms,
enforceability and implications of this Agreement other than as are reflected in
this Agreement.

 

(k)                                 WITHHOLDING. Any payments provided for in
this Agreement shall be paid net of any applicable tax withholding required
under federal, state or local law.

 

(l)                                     NON-DISPARAGEMENT. The Executive agrees
that, during the Term and thereafter including following Executive’s termination
of employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), the Company’s directors, officers or other employees will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his family or his business or reputation;
provided, however, the Company shall have no liability for any communication by
its employees (other than its officers) that violates this non-disparagement
clause, unless an officer of the Company is made aware of such communication and
fails to take appropriate action to enforce this non-disparagement clause on
behalf of the Company.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude either Executive or the Company from making truthful statements
or disclosures that are required by applicable law, regulation, or legal
process. Notwithstanding the foregoing, nothing in this Agreement prohibits
Executive from reporting possible violations of federal law or regulation to any
government agency or entity or making the other disclosure protected under
whistleblower provisions of law. Executive does not need prior authorization to
make such reports or disclosures and is not required to notify the Company that
he has made any such report or disclosure.

 

(m)                             CODE SECTION 409A. It is the intention of the
parties to this Agreement that no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences

 

19

--------------------------------------------------------------------------------



 

to the Executive under Section 409A of the Code.  The Agreement shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein to the contrary, the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of or excise tax under Section 409A.  Further, no effect shall
be given to any provision herein in a manner that reasonably could be expected
to give rise to adverse tax consequences under that provision.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

 

 

ASHFORD HOSPITALITY SERVICES, LLC

 

 

 

 

 

By:

/s/ Deric S. Eubanks

 

Name:

Deric S. Eubanks

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ASHFORD INC.

 

 

 

 

 

By:

/s/ Robert G. Haiman

 

Name:

Robert G. Haiman

 

Title:

EVP, General Counsel & Secretary

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jeremy Welter

 

 JEREMY WELTER

 

--------------------------------------------------------------------------------



 

EXHIBIT “A”

 

RELEASE AND WAIVER

 

THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the        day
of                    , 20       by JEREMY WELTER (the “Executive”).

 

WHEREAS, the Executive, ASHFORD INC. and the Company have entered into an
Amended and Restated Employment Agreement (the “Agreement”) dated as of
December 20, 2019 and providing certain compensation and severance amounts upon
the Executive’s termination of employment; and

 

WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Termination Release
in consideration of the Company’s agreement to provide the compensation and
severance amounts upon the Executive’s termination of employment set out in the
Agreement; and

 

WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company;

 

NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:

 

1.                                      QUALIFYING TERMINATION PAYMENTS AND
CONDITIONS.  The Executive and the Company acknowledge and agree that the Date
of Termination is                    , 20   .  Payment of the compensation and
severance amounts contained in the Agreement is subject to Executive’s execution
and non-revocation of the Termination Release and is due pursuant to the terms
described in the Agreement.  Consistent with the revocation period described
below, no such payment will be due sooner than eight days following the date
that Executive executes the Termination Release.

 

2.                                      GENERAL RELEASE BY EXECUTIVE.

 

(a)                                 The Executive knowingly and voluntarily
releases, acquits, covenants not to sue and forever discharges the Company, and
its respective owners, parents, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, divisions and
subsidiaries (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured (collectively, the “Claims”), against them which the
Executive or any of his heirs, executors, administrators, successors and assigns
ever had, now has or at any time hereafter may have, own or hold by reason of
any matter, fact, or cause whatsoever from the beginning of time up to and
including the date of this Termination Release, including without limitation all
claims arising under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, Texas Labor Code
Section 21.001, et seq. (Texas Employment Discrimination); Texas Labor Code
Section 61.001, et seq. (Texas Pay Day Act);

 

--------------------------------------------------------------------------------



 

Texas Labor Code Section 62.002, et seq. (Texas Minimum Wage Act); Texas Labor
Code Section 201.001, et seq. (Texas Unemployment Compensation Act); Texas Labor
Code Section 401.001, et seq., specifically Section 451.001 formerly codified as
Article 8307c of the Revised Civil Statutes (Texas Workers’ Compensation Act and
Discrimination Issues); and Texas Genetic Information and Testing Law, each as
amended, or any other federal, state or local laws, rules, regulations, judicial
decisions or public policies now or hereafter recognized.  Expressly excluded
from this General Release are Claims which cannot be waived by law.

 

(b)                                 The Executive represents that he has not
filed or permitted to be filed against any of the Releasees, any complaints,
charges or lawsuits and covenants and agrees that he will not seek or be
entitled to any personal recovery in any court or before any governmental
agency, arbitrator or self-regulatory body against any of the Releasees arising
out of any matters set forth in Section 1(a) hereof. Nothing herein shall
prevent the Executive from seeking to enforce his rights under the Agreement.
The Executive does not hereby waive or release his rights to any benefits under
the Company’s employee benefit plans to which he is or will be entitled pursuant
to the terms of such plans in the ordinary course.

 

3.                                      ADEA RELEASE BY EXECUTIVE.  The
Executive hereby completely and forever releases and irrevocably discharges the
Releasees, from any and all Claims arising under the Age Discrimination in
Employment Act (“ADEA”) on or before the date the Executive signs this
Termination Release (the “ADEA Release”), and hereby acknowledges and agrees
that: (i) this Termination Release, including the ADEA Release, was negotiated
at arm’s length; (ii) this Termination Release, including the ADEA Release, is
worded in a manner that the Executive fully understands; (iii) the Executive
specifically waives any rights or claims under the ADEA; (iv) the Executive
knowingly and voluntarily agrees to all of the terms set forth in this
Termination Release, including the ADEA Release; (v) the Executive acknowledges
and understands that any claims under the ADEA that may arise after the date of
this Termination Release are not waived; and (vi) the rights and claims waived
in this Termination Release, including the ADEA Release, are in exchange for
consideration over and above anything to which the Executive was already
entitled.

 

4.                                      GENERAL RELEASE BY COMPANY.  The Company
and its affiliates each does hereby fully, finally and completely release
Executive from any and all Claims of any kind or nature arising out of the
Executive’s employment with the Company arising from, relating to, or in any way
connected with any facts or events occurring on or before the date of the
Termination Release, provided, however, that the Executive is not released or
discharged from his continuing obligations contained in the Termination Release,
the Agreement, or in any other agreement with the Company.

 

5.                                      NON-DISPARAGEMENT. The Executive
covenants and agrees he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing herein or in
the Agreement shall preclude the Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process. 
The Company covenants and agrees its directors, officers and other employees
will not make statements or representations, or otherwise communicate, directly
or indirectly, in

 

A-2

--------------------------------------------------------------------------------



 

writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage Executive or his family or his business or reputation;
provided, however, the Company shall have no liability for any communication by
its employees (other than its officers) that violates this non-disparagement
clause, unless an officer of the Company is made aware of such communication and
fails to take appropriate action to enforce this non-disparagement clause on
behalf of the Company.  Notwithstanding the foregoing, nothing herein or in the
Agreement shall preclude the Executive or the Company’s officers and directors
from making truthful statements or disclosures that are required by applicable
law, regulation, or legal process.

 

6.                                      REAFFIRMATION OF CONTINUING OBLIGATIONS.
Nothing in this Termination Release shall be deemed to affect or relieve the
Executive from any continuing obligation contained in any other agreement with
the Company or the Company’s rights with respect thereto.  The Executive
specifically acknowledges and reaffirms his continuing non-competition and
non-solicitation obligations to the Company under the Agreement.  The Executive
further acknowledges that this reaffirmation is material to this Termination
Release, and the Executive acknowledges and agrees that his continuing
non-competition and non-solicitation obligations under the Agreement are
reasonable and enforceable and that he will not challenge or violate these
covenants.

 

7.                                      MODIFICATION; WAIVER.  No modification
or addition hereto or waiver or cancellation of any provision hereof shall be
valid except by a writing signed by the party to be charged therewith.  No delay
on the part of any party to this Termination Release in exercising any right or
privilege provided hereunder or by law shall impair, prejudice or constitute a
waiver of such right or privilege.

 

8.                                      SEVERABILITY.  If any provision
contained in this Termination Release is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision which was determined
to be void, illegal or unenforceable had not been contained herein.

 

9.                                      COSTS.  The parties hereto agree that
each party shall pay its respective costs, including attorney’s fees, if any,
associated with this Termination Release.

 

10.                               FULLY UNDERSTOOD; PAYMENTS RECEIVED.  By
signing this Termination Release, the Executive acknowledges and affirms that he
has read and understands the foregoing Termination Release, agreed to the terms
of the Release Agreement, and acknowledges receipt of a copy of the Termination
Release.  The Executive also hereby acknowledges and affirms the sufficiency of
the compensation and severance amounts recited herein.  The Executive further
acknowledges that upon receipt of the compensation and severance amounts recited
herein, he shall not be entitled to any further payment, compensation or
remuneration of any kind from the Company, with respect to the Executive’s
employment with the Company or otherwise.

 

11.                               ENTIRE AGREEMENT.  This Termination Release
contains the entire agreement between the Executive and the Company and
supersedes any and all prior understandings or agreements with respect to the
subject matter hereof, whether written or oral, except as set forth herein and
with respect to any of the Executive’s continuing obligations contained
elsewhere

 

A-3

--------------------------------------------------------------------------------



 

(including those contained in the Agreement), which shall continue and remain in
full force and effect per the terms of those covenants.

 

ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Termination Release and up to seven
days after signing in which to revoke acceptance by giving notice to
                                     at                                      by
personal delivery or by mail postmarked no later than the seventh (7th) day
after the Executive signs the Termination Release.  The Executive acknowledges
and agrees that any changes in the terms of this Termination Release, whether
material or immaterial, after the date upon which the Executive first received
this Termination Release shall not affect or restart the above-referenced
twenty-one day consideration period.

 

[SIGNATURE PAGE FOLLOWS]

 

A-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Termination Release under seal as of the day and year first
above written.

 

 

 

ASHFORD HOSPITALITY SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 Deric S. Eubanks

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ASHFORD INC.

 

 

 

 

 

By:

 

 

Name:

Robert G. Haiman

 

Title:

EVP, General Counsel & Secretary

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

JEREMY WELTER

 

--------------------------------------------------------------------------------